DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10, 11, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how: 1) /what the linear movement of the nut produces (claims 3, 10); 2) the rail slidably receives the sliding element (claims 4, 11); 3) sensor detects movement of the table (claim 19) limits the claim relative to the other elements included.  

	
	Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 8, 9, 13, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebel et al.  The patent to Lebel et al (at least figs 3, 4, 5, 6, 7, 41) teaches structure as claimed including an interior trim of a vehicle, comprising: a housing ( fig 41); and an apparatus (at least figs 2-6) for deploying a table (804) from the housing, the apparatus comprising: an arm pivotally securing the table to the apparatus wherein the apparatus via the arm  moves the table from a first position in a first linear direction; a deviating point that contacts the arm and pivots the table about a first axis when the arm  contacts the deviating point; and an arm member slidably secured to the table at one end and pivotally secured to the arm at another end, wherein the arm member is pivotally secured to the arm  and wherein pivotal movement of the table and the arm member with respect to the arm is prevented when the table extends over a pivot axis between the arm and the arm member.  Note the use of motor to provide a mechanical advantage of Lebel et al. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al.  The patent to Lebel et al teaches structure substantially as claimed as discussed above.  The method would have been obvious in view of the structures.  The provision of multiple table structure is a matter of duplicity of the known structures as is the particular location between structures(seating) and would have been a reasonably predictable result  of the known structures.  
Claims 5,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al as applied to the claims above, and further in view of .
Allowable Subject Matter
Claims 3, 4, 10, 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He references cited teach structure similar to applicant’s including foldable tray structure in a vehicle/structural installation.


	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/JOSE V CHEN/Primary Examiner, Art Unit 3637